Citation Nr: 1423050	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  12-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for low back disability.

2.  Entitlement to service connection for low back disability.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for eye disability.

4.  Entitlement to service connection for eye disability.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from April 1977 to March 1980 and from June 1981 to June 1984.

These matters come before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The issues of entitlement to service connection for low back disability, eye disability, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO denied the Veteran's applications to reopen his claims for entitlement to service connection for low back disability and eye disability.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the August 2009 decision relates to an unestablished fact necessary to substantiate the claims for entitlement to service connection for low back disability and eye disability and raises a reasonable possibility of substantiating these claims. 

CONCLUSIONS OF LAW

1.  The August 2009 decision that denied the applications to reopen the claims for entitlement to service connection for low back disability and eye disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  Evidence received since the August 2009 decision is new and material and the claims for entitlement to service connection for low back disability and eye disability are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b). 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In July 2003, the RO denied the Veteran's claims for entitlement to service connection for lumbar spine and eye disability.  The RO noted that all of the service treatment records could not be located and that there was no evidence of s spine injury or eye disability other than reduced visual acuity due to refractive error.  Refractive error is not a disease or injury within the meaning of VA law and regulations.  38 C.F.R. § 3.303(c).  In June 2009, the RO again noted that the STRs did not appear to be complete and decline to reopen the claims because of a lack of new evidence indicating that either was incurred in service.  The Veteran was notified of this denial in a letter later that month but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Since the June 2009 denial, the Veteran has submitted copies of his service treatment records and lay statements.  Some of the service treatment records show complaints of blurred vision and headaches, some of which occurred after a blow to the head.  The lay statements elaborate on the Veteran's contention that he has current low back disability due to a motor vehicle accident sustained during his second period of service.  As this evidence relates to the bases for the prior denials and raises a reasonable possibility of substantiating the claims, it is new and material and reopening of the claims is therefore warranted.

As the benefits sought in the claims being decided have been granted in full, discussion of VA's duties under the Veterans Claims Assistance Act of 2000 is unnecessary.


ORDER

The application to reopen the claim for entitlement to service connection for low back disability is granted.

The application to reopen the claim for entitlement to service connection for eye disability is granted.


REMAND

The Veteran has submitted evidence of current low back disability, eye symptoms, and headaches, and there is medical evidence of a blow to the head followed by headaches and blurred vision in service and lay evidence of an in-service back injury.  VA examinations as to the etiology of the claimed disabilities are therefore warranted.

Accordingly, the claims for entitlement to service connection for low back disability, eye disability, and headaches are  REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination as to the etiology of his low back disability.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current low back disability is related to his service, to include the motor vehicle accident described by the Veteran.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

2.  Schedule the Veteran for a VA examination as to the etiology of any current disability of either eye.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current eye disability is related to service, to include the blow to the head and blurred vision noted above.  If acquired or traumatic eye pathology is found, that should be specifically set forth.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner is also advised that refractive error of the eye is not a disease or injury under VA law and regulations.  Again, acquired or traumatic eye disorders should be set out if present.

3.  Schedule the Veteran for a VA examination as to the etiology of his headaches.  All necessary tests should be conducted.

The claims file must be sent to the examiner for review.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current headache disorder is related to service, to include the blow to the head and headaches noted above.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for low back disability, eye disability, and headaches.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


